Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372) in view of Watanabe (U.S. 4861036)
Regarding claim 1, Turner discloses a building block for a marble maze comprising a block base, the block base comprising: a tubular member (Pg. 8 Lns. 30-35, circular column block 60) having an external perimeter (block of Fig. 20 inherently has external perimeter) and having an interior (Pg. 5, Lns. 20-25, marble pass through structure via path, therefore has interior), a top side (see annotated figure below), the top side having a base portion (see annotated figure below) and a connection boss (Pg. 8, male connector end 61) extending from the base portion, the connection boss and base portion having a second opening (Pg. 9, Lns. 25-28, basic block has flow passage with inlet and outlet) sized to receive a Pg. 9, Lns. 25-28, basic block has outlet) opposite the top side; 
wherein the boss is configured to engage and fit within the sides of a second block base having the same structure as the block base (Pg. 8 Lns. 24-35, male connector 48 fits female connector 51 on adjoining block, see Fig. 23);
 and wherein the block base is formed of a single piece of plastic (Pg. 6 Lns. 8-15) 

    PNG
    media_image1.png
    226
    465
    media_image1.png
    Greyscale

However, Turner does not disclose first, second, third and fourth sides interconnected defining a square cross-section, engaging each of the first, second, third and fourth sides and at least a first side having a first opening sized to receive a toy marble therethrough
Watanabe discloses first, second, third and fourth sides interconnected defining a square cross-section (see Fig. 7, block is a cube shape, therefore inherently has first, second, third and fourth sides interconnected defining square cross section), engaging each of the first, second, third and fourth sides and at least a first side having a first opening (Fig.  7, first opening 19) sized to receive a toy marble therethrough.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner to incorporate the teachings of Watanabe since Turner discloses marble maze construction piece and Watanabe discloses a marble maze game and provides the advantage of providing a desired shape for the building block as a matter of change in shape (MPEP 
Regarding claim 6, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Turner does not disclose the second side includes a third opening, and further comprising a curved element affixed to the block base, the curved element disposed within the interior and defining a curved marble path that extends from the first side adjacent to the first opening to the second side adjacent to the second opening thereby defining a marble path between the first opening and the third opening 
Watanabe discloses the second side includes a third opening (Fig. 7, opening 21), a curved element (Fig. 7, curved element 22) the curved element disposed within the interior and defining a curved marble path (Fig. 7 curved element 22 disposed within interior defining curved path) extends from the first side adjacent to the first opening to the second side adjacent to the second opening thereby defining a marble path between the first opening and the third opening (Fig. 7, curved element 22 extends from first side adjacent first opening 19 to second side to define marble path between first opening 19 and third opening 21)
While Watanabe does not explicitly disclose the curved element affixed to the block base, one of ordinary skill would readily recognize this would be a matter of integral vs separable parts and the court found that the use of separable elements instead of the structure disclosed in the prior art (one piece construction would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner to incorporate the marble maze openings of 
Regarding claim 7, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 2.  
However, Turner does not disclose a bottom element affixed to the block base, the bottom element including a square plate configured to be received into the interior, the bottom element configured to engage the inner walls of the first, second, third, and fourth sides, and to engage the curved element.
Watanabe discloses a bottom element including a square plate (Col. 3 Lns. 30-31, bottom surface portion is square).
While Watanabe does not explicitly disclose affixed to the block base, the bottom element configured to be received into the interior, the bottom element configured to engage the inner walls of the first, second, third, and fourth sides, and to engage the curved element, this would be a matter of integral vs separable elements and the court found that the use of a separable elements instead of the structure disclosed in the prior art (one piece construction) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner to incorporate the marble maze openings of Watanabe and provides the advantage providing an addition surface in which a marble opening can be made (Col. 3 Lns. 25-30) 
Regarding claim 23, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Turner (Fig. 20 embodiment) does not disclose the first side has a planar inner surface and a planar outer surface, and wherein first portions of the planar inner surface and the planar outer surface extend between the first opening and the open bottom 
Turner (Fig. 17 embodiment) discloses the first side has a planar inner surface and a planar outer surface (Fig. 17, planar inner and outer surface 39) 
However, Turner (Fig. 17 embodiment) does not disclose wherein first portions of the planar inner surface and the planar outer surface extend between the first opening and the open bottom
Watanabe discloses wherein first portions of the planar inner surface and the planar outer surface extend between (Fig. 5, portions of planar surface extend between first opening 10 and bottom) the first opening and the bottom 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze block base of Turner to incorporate the planar surface of Watanabe and provides the advantage providing an addition surface in which a marble opening can be made (Col. 3 Lns. 25-30) 


Claims 2, 3, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372) and Watanabe (U.S. 4861036) in view of Gravity Maze (https://www.youtube.com/watch?v=eviTlcChmaQ)
Regarding claim 2, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Turner discloses an element affixed to the block base (Pg. 9, Lns. 25-30, internal ramp creates passage from inlet to outlet), disposed within the interior and defining a marble path from one of the first and second opening to another opening in the block base. 
Turner does not disclose a curved element, the curved element disposed within the interior and defining a curved marble path having a path center that extends in a direction from one of the first and second opening to either the other of the first and second opening or to another opening in the block base, wherein a majority of the path center has an arcuate shape. 
Gravity Maze  discloses a curved element (0:55s-0:57s, ramps), the curved element disposed within the interior (0:55s-1:00, yellow block base has ramp in which marble travels from the first opening to second opening) and defining a curved marble path having a path center that extends in a direction from one of the first and second opening to either the other of the first and second opening or to another opening in the block base, wherein a majority of the path center has an arcuate shape. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner to incorporate the teachings of Gravity Maze since Turner discloses marble maze construction piece and Gravity Maze discloses a marble maze game and the combination provides the advantage of providing a desired shape for the element as a matter of change in shape (MPEP 2144.04 (IV) (B)) as Turner diclsoses a ramp within the block and the function would remain the same (i.e. transport the ball through the block) 
Regarding claim 3, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Turner does not disclose the curved element extends from the top side adjacent to the third side to a bottom of the first opening of the first side, wherein the first side is opposite the third side
Gravity Maze further discloses the curved element extends from the top side (see annotated figure below) adjacent to the third side to a bottom of the first opening of the first side, wherein the first side is opposite the third side (see annotated figure below).

    PNG
    media_image2.png
    432
    647
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner to incorporate the teachings of Gravity Maze since Turner discloses marble maze construction piece and Gravity Maze discloses a marble maze game and the combination provides the advantage of providing a desired shape for the element as a matter of change in shape (MPEP 2144.04 (IV) (B)) as Turner diclsoses a ramp within the block and the function would remain the same (i.e. transport the ball through the block) 
Regarding claim 21, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Turner does not disclose wherein the curved element is configured to be inserted through the open bottom prior to being affixed. 
While Gravity Maze does not explicitly disclose the curved element is configured to be inserted through the open bottom prior to being affixed, Gravity Maze discloses the curved element (see video, ramp is curved), and as the curved element of Gravity Maze is a separate piece of plastic inserted into the housing and then affixed together, one of ordinary skill would readily recognize the curved element would be fully capable of being inserted through the open bottom prior to being affixed as claimed and would be considered a product by process and even though product-by-process claims are limited by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Turner to incorporate the teachings of Gravity Maze since Turner discloses marble maze construction piece and Gravity Maze discloses a marble maze game and the combination provides the advantage of providing a desired shape for the element as a matter of change in shape (MPEP 2144.04 (IV) (B)) as Turner diclsoses a ramp within the block and the function would remain the same (i.e. transport the ball through the block) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372) and Watanabe (U.S. 4861036) in view of Yule (U.S. 5344143)
Regarding claim 9, Turner discloses a marble toy kit comprising:
a plurality of building blocks (see Fig. 23), each building block including a block base, the block base comprising:  a tubular member (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet) having an external perimeter (block of Fig. 20 inherently has external perimeter) and having an interior (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet, therefore has interior), a top side (see annotated figure below), the top side having a base portion (see annotated figure below) and a connection boss (see annotated figure below) extending from the base portion, the connection boss and base portion having a second opening (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet) sized to receive a toy marble therethrough, wherein the sides form an open-bottom (Pg. 9 Lns. 25-30, basic block has internal ramp with outlet at bottom) opposite the top side; 
wherein the boss is configured to engage and fit within the sides of a second block base having the same structure as the block base (Pg. 8 Lns. 24-35, mall connector 48 fits female connector 51 on adjoining block, see Fig. 23);
Pg. 6 Lns. 8-15) 
a base platform (Fig. 17 platform 38) at least a first base platform (Pg. 8, Lns. 9-25, flat base 38) including a top surface and a plurality of pedestals (Pg. 8, Lns. 9-15, upstanding male portions 41-44) extending form the top surface, each pedestal sized and configured to fit within the open-bottom of the block base of a first of the plurality of building blocks, and to engage the sides of the block base to attach the block base to the platform 

    PNG
    media_image1.png
    226
    465
    media_image1.png
    Greyscale

However, Turner does not disclose first, second, third and fourth sides interconnected defining a square cross-section, engaging each of the first, second, third and fourth sides and at least a first side having a first opening sized to receive a toy marble therethrough and a plurality of base platforms. 
Watanabe discloses first, second, third and fourth sides interconnected defining a square cross-section (see Fig. 7, block is a cube shape, therefore inherently has first, second, third and fourth sides interconnected defining square cross section), engaging each of the first, second, third and fourth sides and at least a first side having a first opening (Fig.  7, first opening 19) sized to receive a toy marble therethrough.
However, Watanabe does not disclose a plurality of base platforms 
Yule discloses a plurality of base platforms (See annotated figure below)

    PNG
    media_image3.png
    306
    594
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner to incorporate the shape of the marble maze blocks of Watanabe which provides the advantage of providing a desired shape for the building block as a matter of change in shape (MPEP 2144.04 (IV) (B)) as the function would remain the same and provide multiple paths for a marble to pass through. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the platforms of the marble maze of Turner to incorporate the plurality of base platforms of Yule which provides the advantage providing multiple base platforms to further expand the construction base size.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372), Watanabe (U.S. 4861036) and Yule (U.S. 5344143) in view of Rieman (U.S. 20140252718)
Regarding claim 10, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 9. 
Turner (as modified by Yule as seen above in claim 9) discloses the first base platform further includes four sides disposed at a perimeter of the top surface (see Yule Fig. 1, modular base platforms)
Turner (as modified by Yule as seen above in claim 9) does not disclose at least two of the four sides including at least one of a set of receptacles and a set of plugs, the receptacles and the plugs being complementarily shaped.
Rieman discloses the first base platform further includes four sides disposed at a perimeter of the top surface, at least two of the four sides including at least one of a set of receptacles (Fig. 6, receptacles 106) and a set of plugs (Fig. 6, plugs 108), the receptacles and the plugs being complementarily shaped.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner (as modified by Yule as seen above in claim 9) to incorporate the platforms of Rieman which provides the advantage providing an modular base platform to place game pieces that can be easily connected and disconnected with other base platforms.
Regarding claim 11, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Turner (as modified by Yule as seen above in claim 9) discloses the first base platform further includes four sides disposed at a perimeter of the top surface (see Yule Fig. 1, modular base platforms)
However, Turner (as modified by Yule as seen above in claim 9) does not disclose the first base platform includes a set of receptacles, and further including a second base platform of the plurality of base platforms, the second base platform including a set of plugs, wherein the plugs are configured to be received by the receptacles to attach the second base platform to the first base platform. 
Rieman discloses the first base platform includes a set of receptacles (Fig. 6, receptacles 106), and further including a second base platform (Fig. 1, multiple platforms) of the plurality of base platforms, the second base platform including a set of plugs (Fig. 6, plugs 108), wherein the plugs are configured to be received by the receptacles to attach the second base platform to the first base platform. 
as modified by Yule as seen above in claim 9) to incorporate the platforms of Rieman which provides the advantage providing an modular base platform to place game pieces that can be easily connected and disconnected with other base platforms.
Regarding claim 12, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Turner (as modified by Yule as seen above in claim 9) does not disclose the second base platform includes a top surface having no pedestals disposed on the top surface.
Rieman discloses the second base platform includes a top surface having no pedestals (See Fig. 1, platform 104) disposed on the top surface.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner (as modified by Yule as seen above in claim 9) to incorporate the platforms of Rieman which provides the advantage providing an modular base platform to place game pieces that can be easily connected and disconnected with other base platforms.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372), Watanabe (U.S. 4861036) and Yule (U.S. 5344143) in view of Gravity Maze (https://www.youtube.com/watch?v=eviTlcChmaQ)
Regarding claim 15, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Turner does not disclose the top surface of the first base platform includes a depression configured to receive at least one marble. 
Gravity Maze further discloses the top surface of the first base platform includes a depression (0:18s, base has depressions to receive marble) configured to receive at least on marble.
 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372), Watanabe (U.S. 4861036), Yule (U.S. 5344143) and Gravity Maze (https://www.youtube.com/watch?v=eviTlcChmaQ) in view of Rieber (U.S. 5312285)
Regarding claim 16, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 15.
However, Turner does not disclose wherein the depression comprises an elongated trough disposed adjacent to at least one pedestal
Rieber discloses wherein the depression comprises an elongated trough (see annotated figure below) 

    PNG
    media_image4.png
    271
    324
    media_image4.png
    Greyscale

While Rieber does not explicitly disclose disposed adjacent to at least one pedestal, Rieber is taken in combination with the other cited references, Yule discloses the claimed pedestals, and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the platform of Turner to incorporate the troughs of Rieber which provides the advantage of providing a means to contain the marble within the platform. 
Regarding claim 17, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 16.
However, Turner does not disclose wherein the depression comprises an elongated trough disposed adjacent to a plurality of pedestals.
Rieber discloses wherein the depression comprises an elongated trough (see annotated figure below) 

    PNG
    media_image4.png
    271
    324
    media_image4.png
    Greyscale

While Rieber does not explicitly disclose disposed adjacent to a plurality of pedestals, Rieber is taken in combination with the other cited references, Yule discloses the claimed pedestals, and therefore, would have been obvious to one of ordinary when the references are taken in combination as a whole, the base would have both a trough and pedestals for attaching blocks and receiving marbles. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the platform of Turner to incorporate the troughs of Rieber which provides the advantage of providing a means to contain the marble within the platform. 

s 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372) in view of Yule (U.S. 5344143) in further view of Rieman (U.S. 20140252718)
Regarding claim 18, Turner discloses a modular marble maze kit comprising: 
a plurality of hollow stackable blocks (see Fig. 23), each stackable block having a top configured to engage and attach to a bottom of another stackable block (Pg. 8 Lns. 24-35, mall connector 48 fits female connector 51 on adjoining block), and a bottom configured to engage and attach to a top of another stackable block (Pg. 8 Lns. 24-35, mall connector 48 fits female connector 51) on adjoining block, 
a first set of said hollow stackable blocks at least having two openings (see Fig. 22, block has opening at top and bottom) and an interior sufficiently sized so as to facilitate the passage of a marble; (Pg. 5, Lns. 20-25, marbles can be passed through structure via path) 
a base platform (Pg. 10 Lns. 9-11, flat base 38)
However, Turner does not disclose a plurality of base platforms configured to interlock with each other, and to interlock with the bottoms of said stackable blocks.
Yule discloses a plurality of base platforms to interlock with the bottoms of said stackable blocks (see Fig. 1, 2 base platforms).
However, Yule does not disclose the base platforms configured to interlock with each other 
Rieman discloses the base platforms configured to interlock with each other (see Fig. 1, 2, platforms interlock with one another)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the platforms of the marble maze of Turner to incorporate the plurality of base platforms of Yule which provides the advantage providing multiple base platforms to further expand the construction base size.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner (as modified by Yule as seen above in claim 9) 
Regarding claim 20, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 18.
Turner further discloses at least one hollow stackable block has at least two openings (Fig. 1, inlets 12, 13) in the top, a bottom opening (Fig. 1, bottom opening 11), and a ramp (Fig. 1, ramp 14) configured to transport a marble laterally within the hollow stackable block toward the bottom opening.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (WO 9426372), Yule (U.S. 5344143) and Rieman (U.S. 20140252718) in view of Watanabe (U.S. 4861036)
Regarding claim 19, Turner discloses the claimed invention substantially as claimed, as set forth above in claim 18.
Turner further discloses at least some of the first set of hollow stackable blocks includes:
 a tubular member (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet) having an external perimeter (Fig. 20 column block inherently has external perimeter) and having an interior (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet, therefore has interior), a top side (see Fig. 3, blocks are stacked and therefore top side engaged) engaging each of the first, second, third and fourth sides, the top side having a base portion (Fig. 20, block top has base portion outside of boss 61) and a connection boss (Fig. 20, boss 61) extending from the base portion, the connection boss and base portion having a second opening (Pg. 9 Lns. 25-30, basic block has internal ramp with inlet and outlet) sized to receive a toy marble therethrough.
However, Turner does not disclose first, second, third and fourth sides defining a square cross-section, at least a first side having a first opening sized to receive a toy marble therethrough; and  292431-0002wherein the first, second and third and fourth sides form the bottom opposite the top side.
Watanabe first, second, third and fourth sides defining a square cross-section (see Fig. 7, block is a cube shape, therefore inherently has first, second, third and fourth sides interconnected defining square cross section), engaging each of the first, second, third and fourth sides and at least a first side having a first opening (Fig.  7, first opening 19) sized to receive a toy marble therethrough and 292431-0002wherein the first, second and third and fourth sides form the bottom (see Fig. 7, cube has bottom face opposite top face) opposite the top side.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the marble maze of Turner to incorporate the marble maze openings of Watanabe and provides the advantage providing an addition surface in which a marble opening can be made (Col. 3 Lns. 25-30) 
Allowable Subject Matter
Claims 4-5 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and 24, the limitation of the second end includes a lip portion and a non-lip portion, and wherein the non-lip portion engages an interior of the first side below the first opening, and the lip portion extends into the first opening was not found or reasonably suggested by the prior art. The applicant’s argument that the previously used prior art does not contain teaching as to how or why a lip and non-lip portion would be used in a device such as that taught by the Turner/Gravity Maze combination and therefore provide no reason to modify Turner/Gravity Maze to incorporate the feature of Waser was found persuasive. 
Regarding claim 24, the same limitation as above is present. 
Regarding claim 5, the claim is dependent from claim 4. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
Regarding the indefiniteness rejections, it is noted that the amendments made to claim 2, which claim 3 is dependent from, help to clarify the confusion created by claim 3 and therefore, the rejections are removed. 
Regarding the arguments directed towards Turner in claim 1, it is again argued that while Turner does not teach a four sided block base, the block of Turner is tubular, in that it defines a solid block with a hollow core, thus creating the tube shape. When modified by the Watanabe reference, which discloses a cube shape (i.e. having four sides) one of ordinary skill would have readily recognized it would have been a matter of change in shape to make the block of Turner have four sides as the core function of the tubular block remains the same (i.e. providing a structure with a passage therethrough). The external shape of Turner, as modified by Watanabe would not affect the intended purpose of Turner, which is to create a modular block through which a marble can pass to build a maze structure, which is the same as the instant application and further, the modification provided by Watanabe would provide the feature of having additional paths as noted above, thereby providing motivation for combination. It is further argued that Watanabe is not necessarily bodily incorporated, but rather shows that the outer shape of a block base does not affect the function of an inner marble path, which both Turner and Watanabe have, and therefore, one of ordinary skill would have readily recognized that whether Turner was non-square in exterior shape, or square in exterior shape, the features provided by Watanabe as motivation for combination would not take away from Turner. 
Regarding the arguments directed towards claim 6 and 7, it is again argued that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is argued that Watanabe is incorporated to show that it is known to place openings on multiple sides of a marble maze block to provide various paths and is not necessarily directly bodily incorporated, but rather shows that it is known to have an arcuate path for a marble to follow, and therefore a change in shape to the path disclosed in Turner would have been obvious. 
Regarding claim 2, 3, it is again argued that gravity maze shows a curved marble path as claimed. As seen in the annotated figure above in the action, as well as in the video, a curve can be clearly seen within the block, therefore showing the curved element as claimed. 
Regarding claim 21, it is argued that the limitation of affixing something to another part is functional in and nature and therefore creating a product by process and gravity maze as seen above, would be fully capable of the claimed function and therefore meet the limitation. 
Regarding the arguments directed towards claim 9, no new arguments are presented. 
Regarding claim 12, it is argued that as claimed, the claim states a second platform lacking pedestals is used in combination with a platform with pedestals, and Reiman teaches it is known to have a platform lacking pedestals as well as being known to have a modular structure allowing for the connection of multiple platforms, and therefore, when taken in combination with the other cited references which disclose a platform with pedestals, it is argued that one of ordinary skill would readily recognize the combination as  whole would disclose the concept of using multiple platforms together, as taught by Reiman, where some have pedestals and others lack pedestals, as suggested by the combination of the prior art references disclosing both platforms with and without pedestals. 
Regarding the argument directed toward claim 15, it is argued that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is argued that Gravity Maze, as seen above, discloses depressions that would be fully capable of receiving a marble, and therefore, Gravity Maze structurally provides the claimed limitation. Whether or not the depressions in Gravity Maze provide additional functions is a moot point, as the claimed limitation is met by the structure of Gravity maze. 
Regarding the argument directed towards claims 16-17, it is argued that while a single reference alone may not suggest a platform having pedestals and a depression, the combination as a whole, as seen above does suggest the claimed limitation and in response to applicant's argument that the examiner has combined an excessive number of references and therefore is based on hindsight, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Regarding the argument directed towards claim 18, it is again argued that Rieman is not non-analogous art. While Rieman may be a beer-pong table, it is argued that Rieman still discloses a platform upon which objects are placed, which is the same as the instant application and therefore, would still be analogous art, as the problem of providing a modular platform upon which game objects are placed are solved in both instances. 
Therefore, the rejection is seen above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711